By the Court, Sawyer, J. :
We think the Court erred in admitting in evidence the statements of Driscoll, made in the County Court, at the time he pleaded guilty to the indictment. Driscoll’s declaration cannot be evidence against Wells, Fargo & Co. To entitle plaintiff to the reward offered, it was necessary to show that Driscoll was the robber, and that he was convicted of the robbery. The record is evidence to show the conviction, but, as against defendants, not to show that Driscoll was the robber. Wells, Fargo & Co. are not parties to the record, nor do they stand in privity with parties to the record. Driscoll, by pleading guilty, or making an ineffectual defence, could not affect the rights of Wells, Fargo & Co. He might plead guilty, or be convicted, even when innocent. This very case affords a striking illustration of this fact. It appears by the evidence, that one George Taylor had been arrested, convicted in Amador County, and sent to the Penitentiary for seven years, for the same offence, and that upon such conviction, and before the arrest of Driscoll, Wells, Fargo & Co. had paid the whole reward offered, to one J. Myers, through whose instrumentality the arrest was made, and the conviction obtained. It, also, appeared from the confession of Driscoll in the County Court, in evidence, that Taylor had nothing whatever to do with the robbery. It *63fur^^Mppcarcd that Taylor was thereupon pardoned by the^^ernor. Who knows that Driscoll’s statements are not false ? At all events, they are no evidence against Wells, Fargo & Co., and it is necessary, in order to charge them, that the fact he proved that Driscoll was the robber, as well as the fact, that he was convicted of the robbery. As Taylor had been convicted, and Wells, Fargo & Co., after being satisfied that he was the robber, had paid over the promised reward before the detection and arrest of Driscoll, it may be a question whether the offer of the reward was still open to other parties who might choose to pursue the matter further. If so, when would Wells, Fargo & Co.’s liability cease, after having once offered a reward ? But this question has not been argued, and it is unnecessary to determine the question now.
The judgment and order denying a new trial must be reversed and a new trial had; and it is so ordered.